                            Exhibit 4




Case 3:19-cv-00396 Document 109-4 Filed 08/13/20 Page 1 of 5 PageID #: 5641
                                                                              Page 1
 1                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2                          COUNTY OF LOS ANGELES - CENTRAL
 3

 4         HILARIO CRUZ, an individual
 5                       Plaintiff,
 6                                                  Case Number
 7                -vs-                              BC493949 (Lead Case)
 8

 9         SOLOMON METHENGE, an individual,
10         and DOES 1 TO 100, inclusive,
11                       Defendants.
12                                                        I
13         CONSOLIDATED FOR ALL PURPOSES
14        WITH:
15                                                        I
16        ARACELI MENDEZ v. NISSAN NORTH
17        AMERICA, CONTINENTAL AUTOMOTIVE
18         SYSTEMS et al;
19                                                        I
20
21
22                            DEPOSITION OF ANDREW SMITH
23                             FRIDAY, SEPTEMBER 16, 2016
24
25          PAGE 1 TO 150



     Case 3:19-cv-00396 Document 109-4 Filed 08/13/20 Page 2 of 5 PageID #: 5642

                                                                 BB-TN-NNA-CAS 00000116.0001
                                                                            Page 10
 1               Q.     And when did you graduate?

 2              A.      1992.

 3               Q.     What was your first job at Nissan Technical

 4        Center North America?

 5              A.      Brake design.

 6               Q.     If I say NTCNA to save a few syllables, will

 7        be both understand what we're talking about?

 8              A.      That is what we are known as.

 9               Q.     Okay.    What did you do in brake design at

10        NTCNA when you first started?

11              A.      I was primarily responsible for X61A, which

12        is -- was QX56 Armada and Titan, along with some other

13        programs.

14               Q.     Okay.    Which model years were you

15        responsible for?

16              A.      Starting from 2004, and I was working on it

17        through 2008.

18               Q.     And which components of the brake system

19        were you involved in the design of?

20              A.      Foundation brakes mainly, which included the

21        corner modules, which was the calipers, rotors,

22        knuckles, hubs and bearings, brake tubes, actuation,

23        master cylinder, and then the master back block.

24               Q.     You said foundation brakes mainly.             What are

25        foundation brakes?




     Case 3:19-cv-00396 Document 109-4 Filed 08/13/20 Page 3 of 5 PageID #: 5643

                                                                 BB-TN-NNA-CAS 00000116.0010
                                                                            Page 21
 1              A.      Yes.

 2               Q.     -- correct?      What does the initial design

 3        work mean?

 4                                MR. BERRY:      Vague.    With respect to

 5        brakes?

 6                                MR. TAPLEY:      Yes.

 7                                 THE WITNESS:     Okay.    With respect to

 8        brakes?

 9        BY MR. TAPLEY:

10               Q.     With respect to the foundation brakes.

11        Let's get even more specific.

12              A.      Okay.    NTC would have done the system sizing

13        of the components, come up with the strategy of the

14        system for the components, what safety features we were

15        going to have, they would do the initial validation

16        work on those components.

17               Q.     Mr. Smith, are you aware that the 2004

18        through 2008 X61As from VDC have a feature known as

19        optimized hydraulic brakes?

20              A.      Yes.

21               Q.     Which entity would have made the decision to

22        include optimized hydraulic brakes in the X61A?

23              A.      That decision was made within NTC,           I

24        believe.

25               Q.     Did you review any documents to prepare for




     Case 3:19-cv-00396 Document 109-4 Filed 08/13/20 Page 4 of 5 PageID #: 5644

                                                                 BB-TN-NNA-CAS 00000116.0021
                                                                            Page 23
 1        a loss of hydraulic pressure in the event of a loss of

 2        vacuum to the brake booster.

 3               Q.     Would it also include the decision of

 4        whether or not to turn OHB on in the event of Cll79

 5        error code?

 6              A.      Yes.    It would include all the necessary

 7        decisions involved.

 8               Q.     Who made the decisions on the OHB strategy

 9        for the X61A?

10              A.      NTC.

11               Q.     Do you know whether NTC did the initial

12        validation work on OHB performance?

13              A.      NTC would have validated the software

14        performance, the strategy and software performance of

15        the OHB system.

16               Q.     What does that mean, they would have

17        validated the strategy and performance of the software

18        in the OHB system?

19              A.      During the development phase, you need to

20        validate the software is robust, and that work would

21        have been done at NTC.

22               Q.     Okay.    What does robust mean?

23              A.      I would say robust means that it is suitable

24        for use in the field , that it's -- it's --

25               Q.     Is robust an engineering term or a term used




     Case 3:19-cv-00396 Document 109-4 Filed 08/13/20 Page 5 of 5 PageID #: 5645

                                                                 BB-TN-NNA-CAS 00000116.0023
